Citation Nr: 1003464	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-31 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of an enlarged prostate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from  
July 1979 to August 1986 and from June 1989 to May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
March 2005 rating decision by the Houston, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's claim was subsequently transferred to the Roanoke, 
Virginia RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his March 2005 rating decision, the Veteran was granted 
service connection for residuals of a enlarged prostate with 
a 20 percent disability evaluation based on treatment records 
from the Brooke Army Medical Center for prostatitis and the 
findings of a January 2005 VA examination.  The Veteran 
asserts that he is entitled to a disability rating in excess 
of 20 percent for the residuals of an enlarged prostate.

Evidence upon which the RO based its initial 20 percent 
rating includes the January 2005 VA examination at which the 
examiner noted that the Veteran did not have incontinence or 
erectile dysfunction, did not require catherization and 
needed to go to the bathroom every hour or two.  
Subsequently, the Veteran provided a statement in support of 
his claim which stated that his examiner wrongly reported 
that he did not experience erectile dysfunction.  

The Veteran was scheduled, but failed to appear, for an 
additional VA examination in September 2009.  In October 
2009, a supplemental statement of the case (SSOC) was 
provided which, in part stated that the Veteran's claim would 
be evaluated without a new examination due to the fact that 
the Veteran missed his VA examination without apparent good 
cause.

In a response to his SSOC, the Veteran stated in November 
2009 that he was unable to attend his September 2009 VA 
examination as he was deployed to Kabul, Afghanistan between 
August 2009 and October 2009 as a civilian member of the 
United States Army Corps of Engineers (Corps of Engineers).  
The Veteran additionally submitted service treatment records 
dated in April 2009 which include reports of medical 
examinations for a logistics position within the Corps of 
Engineers.  

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655; Turk v. Peake, 21 
Vet.App. 565, 570 (2008).  In this case, however, the Board 
finds that the reason for which the Veteran failed to attend 
his VA examination must be considered good cause.  In 
addition, as the Veteran's most recent VA examination was 
more than five years ago, it is the judgment of the Board 
that a current examination would facilitate its decision.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for the 
residuals of his enlarged prostate.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and those records 
not already associated with the claims 
file should be associated with the 
claims folder.  All attempts to procure 
records should be documented in the 
file.  If records identified by the 
Veteran cannot be obtained, a notation 
to that effect should be inserted in 
the file.  The Veteran is to be 
notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be afforded a VA 
genitourinary examination to determine 
the nature and severity of the Veteran's 
residuals of enlarged prostate.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the 
examination report.  

The examination must be conducted 
following the protocol in VA's 
Genitourinary Examination Disability 
Worksheet, revised on April 22, 2008.  
Sustainable reasons and bases are to be 
provided for any opinion rendered.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


